UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4372


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANDRE ROGERS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:14-cr-00153-BR-1)


Submitted:   January 28, 2106             Decided:   February 16, 2016


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Andre   Rogers     pled     guilty,      pursuant    to   a   written     plea

agreement, to possession of a firearm by a convicted felon, in

violation     of    18   U.S.C.    §§    922(g)(1),       924(a)    (2012).       The

district court imposed a below Guidelines sentence of 90 months’

imprisonment.        On appeal, counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), concluding that there

are   no   meritorious     issues       that   are   reviewable      in   light    of

Rogers’ appellate waiver, but arguing that the district court

clearly erred in its calculation of Rogers’ Guidelines range at

sentencing.        The Government has filed a motion to dismiss the

appeal on the ground that Rogers knowingly and intelligently

waived the right to appeal his conviction and sentence.                       Rogers’

counsel opposes the Government’s motion as premature.                     We grant

the Government’s motion to dismiss in part and dismiss Rogers’

appeal of his sentence, and we deny the motion in part and

affirm Rogers’ conviction.

      We review de novo a defendant’s waiver of appellate rights.

United States v. Copeland, 707 F.3d 522, 528 (4th Cir. 2013).                       A

defendant may waive the right to appeal as part of a valid plea

agreement.         United States v. Manigan, 592 F.3d 621, 627 (4th

Cir. 2010).         In assessing whether an appellate waiver bars a

defendant’s appeal, we analyze both the validity and the scope

of the waiver.        United States v. Blick, 408 F.3d 162, 171 n.10

                                          2
(4th   Cir.     2005).       To     determine        whether    Rogers       knowingly      and

intelligently        waived       his    appellate       rights,       we    look    “to   the

totality      of    the   circumstances,            including     the       experience     and

conduct of the accused, as well as the accused’s educational

background         and    familiarity           with     the    terms       of      the    plea

agreement.”         United States v. General, 278 F.3d 389, 400 (4th

Cir. 2002) (internal quotation marks omitted).                          “Generally, if a

district court questions a defendant regarding the waiver of

appellate rights during the [Fed. R. Crim. P.] 11 colloquy and

the    record      indicates      that    the       defendant    understood         the    full

significance of the waiver, the waiver is valid.”                            Copeland, 707

F.3d at 528 (internal quotation marks omitted).

       We   will     enforce      a     valid    waiver    so    long       as   “the     issue

appealed is within the scope of the waiver.”                        Copeland, 707 F.3d

at 528.       We conclude that Rogers’ challenge to the calculation

of his Guidelines range falls within the scope of the appellate

waiver provision in the plea agreement.                        Therefore, we grant the

Government’s        motion     to     dismiss       in   part    and    dismiss       Rogers’

appeal of his sentence.

       The appellate waiver does not, however, preclude our review

of a challenge to the voluntariness of Rogers’ plea.                             See United

States v. Attar, 38 F.3d 727, 732-33 & n.2 (4th Cir. 1994).                                  We

have reviewed the plea colloquy for plain error and conclude

that any errors or omissions in the plea colloquy did not affect

                                                3
Rogers’ substantial rights.                See United States v. Martinez, 277

F.3d 517, 525 (4th Cir. 2002) (stating standard of review); see

also     Henderson       v.    United      States,      133    S.    Ct.     1121    (2013)

(detailing plain error standard).                  We therefore deny in part the

Government’s motion to dismiss and affirm Rogers’ conviction.

       In   accordance         with   Anders,      we   have    reviewed      the    entire

record      and   have        found   no    unwaived       potentially        meritorious

grounds for appeal.              This court requires that counsel inform

Rogers, in writing, of the right to petition the Supreme Court

of the United States for further review.                            If Rogers requests

that   a    petition     be     filed,     but    counsel      believes      that    such    a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                            Counsel’s motion

must   state      that    a    copy   thereof      was     served     on   Rogers.          We

dispense      with      oral     argument        because      the    facts     and    legal

contentions       are    adequately        presented     in    the    materials      before

this court and argument would not aid the decisional process.


                                                                     DISMISSED IN PART;
                                                                       AFFIRMED IN PART




                                             4